 UNITY MANUFACTURING COMPANY21visors as defined in the Act, and all employees at the Employer'smill at Dinuba, California, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.I[Text of Direction of Election omitted from publication.]5 Petitioner would exclude truckdrivers. As the record indicates that a regular classificationof truckdrivers does not exist, and that when truckdriving is done it is only occasionally andintermittently and that any qualified employee may do it, we shall make no unit determinationfor this category. Cities Service Refining Corp., 94 NLRB 1635.UNITY MANUFACTURING COMPANY, PetitionerandLOCAL743, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEUR , WAREHOUSEMEN & HELPERSOFAMERICA, AFL. Case No. 13-RM-173. November 10, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Decision and Direction of Election issuedherein on August 5, 1953,' an election by secret ballot wasconducted on August 26, 1953, under the direction and super-vision of the Regional Director for the Thirteenth Region. Atthe conclusion of the election, a tally of ballots was issued andserved upon the parties, in accordance with the Rules andRegulations of the Board. The tally shows that the Union failedto receive a majority of the valid ballots cast in the election.On September 1, 1953, the Union filed objections to conductaffecting the results of the election. After an investigation, theRegional Director issued his report on objections, in which herecommended that the objections filed by the Union be over-ruled. Thereafter, the Union filed exceptions to the RegionalDirector'sreport, renewing,in substance,the contentions setforth in the objections.Upon the entire record in the case, including the Union'sobjections, the Regional Director's report, and the Union'sexceptions, the Board finds:The facts, as detailed in the Regional Director's report, areundisputed.On August 21, 1953, 5 days before the election,the Employer distributed a handbill to employees urging themtovote"no" in the election. The statement in the handbillwhichis in issuehere reads as follows: "Both the Labor Boardand the Court said the Union was wrong in trying to forceyou to join." The Union contends that this statement in-correctlystatesthepositionoftheNationalLaborRelationsBoard and, as a result, was highly prejudicial'Not reported in printed volumes of Board Decisions.107 NLRB No. 10. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the election campaign. The Union submitted no other evi-dence in support of its objections.On June 5, 1953, the Union filed unfair labor practicecharges against the Employer alleging, among other things, thatthe Union was the collective-bargaining representative of themajority of the production and maintenance employees of theEmployer. On June 17, 1953, the Regional Director refused toissue a complaint on these charges, and on July 17, 1953, theGeneral Counsel sustained the ruling of the Regional Directorwith respect to these charges. The statement complained of bythe Union referred to this dismissal of the unfair labor prac-tice charges.It is apparent that the Employer's statement was no morethan preelection propaganda, which the Union was privilegedto answer if it so desired: The Board does not normally un-dertake to police or censor propaganda used in the electionsitconducts, but rather leaves to the good sense of the votersthe appraisal of such matters, and to opposing parties the taskof correcting inaccurate and untruthful statements.3We are ofthe opinion that the Employer's statement,while not strictlyaccurate, was not such as to influence employees improperlyor prevent their exercise of a free choice, as the employeesknew and could evaluate the source of the information, and theUnion, which was adversely affected by the statement, appearsto have had the knowledge and ample opportunity to correctany inaccuracy, but did not avail itself of the opportunity to doso. Accordingly, we find no merit in these objections and shalloverrule them.Upon the basis of the foregoing, we find that the exceptionsof the Union raise no material or substantial issues. We there-fore adopt the Regional Director's report and recommenda-tions and, in accordance therewith, overrule the objections. Asthe tally shows that the Union did not win the election, we shallissuea certification of results of election to that effect.[The Board certified that a majority of the valid ballots wasnot cast for Local 743, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL, andthat said labor organization is not the exclusive representativeof the employees of the Employer, in the unit heretofore foundappropriate.]2Gray Drug Stores, Inc., 95 NLRB 171: Western Electric Company, Incorporated, 87NLRB 183; Wiley Mfg. Inc, 93 NLRB 9.3 Trinity Steel Company, Inc , 97 NLRB 1486; Gray Drug Stores, Inc., supra.